EXHIBIT 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is dated as of February 10, 2009,
between Live Nation, Inc., a Delaware corporation (“Live Nation”) and Liberty
USA Holdings, LLC, a Delaware limited liability company (“Stockholder”).

WHEREAS, Live Nation, Ticketmaster Entertainment, Inc., a Delaware corporation
(the “Company”) and, from and after its accession to the Merger Agreement in
accordance therewith, a wholly owned subsidiary of Live Nation (“Merger Sub”),
have entered into an Agreement and Plan of Merger, dated as of the date of this
Agreement (as amended pursuant to a Permitted Amendment, the “Merger
Agreement”), pursuant to which the Company will merge with and into Merger Sub
(the “Merger”);

WHEREAS, as a condition of Live Nation’s willingness to enter into the Merger
Agreement, Live Nation has required Stockholder to enter into this Agreement;

WHEREAS, Stockholder and the Company are parties to the Spinco Assignment and
Assumption Agreement (Ticketmaster), dated as of August 20, 2008 (the “Spinco
Assumption Agreement”), with IAC/InterActiveCorp, a Delaware corporation (“IAC”)
and Liberty Media Corporation, a Delaware corporation (“Liberty”), pursuant to
which, among other things, IAC transferred and assigned to the Company, and the
Company accepted and assumed, certain rights, benefits, liabilities and
obligations applicable to the Company under the Spinco Agreement, dated May 13,
2008 (the “Spinco Agreement” and, as and to the extent assigned to and assumed
by Ticketmaster pursuant to the Spinco Assumption Agreement, the “Ticketmaster
Spinco Agreement”), by and among IAC, Barry Diller, Liberty and the other
parties named therein; and

WHEREAS, Live Nation, the Company, Stockholder and Liberty are simultaneously
with the execution of this Agreement entering into a Stockholder Agreement
regarding the governance arrangements and other matters following the
consummation of the Merger (the “Stockholder Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants herein and intending to be legally bound, the parties
hereto agree as follows:

1. Certain Definitions. For the purposes of this Agreement, capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in this Section 1.

“Acquisition Proposal” has the meaning set forth in the Merger Agreement.

“Additional Owned Shares” means all shares of Company Common Stock and any other
equity securities of the Company, which are beneficially owned by Stockholder or
any of its Affiliates and over which it has the power to vote and which are
acquired after the date hereof and prior to the record date for any meeting of
stockholders of the Company or solicitation of written consents of the
stockholders of the Company with respect to the Merger Agreement or the
transactions contemplated thereby.



--------------------------------------------------------------------------------

“Affiliate” has the meaning set forth in the Merger Agreement; provided,
however, that the Company shall be deemed not to be an Affiliate of Stockholder
or any of Stockholder’s Affiliates.

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended.

“Company Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Covered Live Nation Shares” means all shares of Live Nation Common Stock and
any other equity securities of Live Nation, (x) which are beneficially owned by
Stockholder or any of its Affiliates and (y) over which Stockholder or its
Affiliates has the power to vote, on the record date for any meeting of
stockholders of Live Nation or solicitation of written consents for the
stockholders of Live Nation with respect to the Live Nation Stockholder Approval
(as defined in the Merger Agreement).

“Covered Shares” means the Owned Shares and Additional Owned Shares.

“Effective Time” has the meaning set forth in the Merger Agreement.

“Governmental Entity” has the meaning set forth in the Merger Agreement.

“Live Nation Common Stock” means the common stock, par value $0.01 per share, of
Live Nation.

“Owned Shares” means all shares of Company Common Stock and any other equity
securities of the Company, which are issued and outstanding and beneficially
owned by Stockholder or any of its Affiliates and over which Stockholder has the
power to vote as of the date hereof.

“Permitted Amendment” means any amendment modification, alteration or change to,
or any waiver or consent under, the Agreement and Plan of Merger in effect on
the date hereof that does not (or the effect of such action does not) (a) change
the Exchange Ratio (as defined in the Merger Agreement) or the form of
consideration payable in the Merger in a manner adverse to the holders of
Company Common Stock, (b) change the federal income tax treatment of the Merger
in a manner adverse to exchanging holders of Company Common Stock, the Company
or Live Nation, (c) impose supermajority voting requirements on actions taken
following the Effective Time by the Board of Directors of Live Nation, or
(d) change, amend, modify or alter the Live Nation Certificate (as defined in
the Merger Agreement).

“Person” has the meaning set forth in the Merger Agreement.

“Transfer” means, with respect to a security, the transfer, pledge,
hypothecation, encumbrance, assignment or other similar disposition (whether by
sale, merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such security or the beneficial ownership thereof, and each
option, agreement, arrangement or understanding to effect any of the foregoing.

 

2



--------------------------------------------------------------------------------

2. Voting Agreement.

(a) Until termination of this Agreement in accordance with its terms, at any
meeting of the stockholders of the Company, however called, or at any
postponement or adjournment thereof, or in any other circumstance in which the
vote, consent or other approval of the stockholders of the Company is sought,
Stockholder shall (i) appear at each such meeting if any is held, in person or
by proxy or otherwise cause all Covered Shares to be counted as present thereat
for purposes of calculating a quorum and (ii) vote (or cause to be voted), or
execute and deliver a written consent (or cause a written consent to be executed
and delivered) covering, all Covered Shares (A) in favor of adopting the Merger
Agreement, including the agreement of merger contained therein, the execution
and delivery by the Company of the Merger Agreement and the approval of the
terms thereof and each of the other actions reasonably related thereto submitted
to a stockholder vote pursuant to the Merger Agreement and this Agreement
(including, without limitation, any Company shareholder approval of employee
compensation plans or arrangements or in connection with acquisitions of
minority interests of Company subsidiaries), (B) in favor of any adjournment or
postponement recommended by the Company with respect to any stockholder meeting
with respect to the Merger Agreement and the Merger, (C) against any
Ticketmaster Acquisition Proposal or any proposal relating to a Ticketmaster
Acquisition Proposal, and (D) against any merger agreement or merger (other than
the Merger Agreement and the Merger), consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by the Company. Except as contemplated in Section 8,
Stockholder shall not commit or agree to take any action inconsistent with the
foregoing. For avoidance of doubt, Stockholder shall retain at all times the
right to vote such Stockholder’s Covered Shares in such Stockholder’s sole
discretion and without any other limitations on those matters other than those
set forth in this Section 2(a) that are at any time or from time to time
presented for consideration to the Company’s stockholders generally.

(b) Until termination of this Agreement in accordance with its terms, at any
meeting of the stockholders of Live Nation, however called, or at any
postponement or adjournment thereof, or in any other circumstance in which the
vote, consent or other approval of the stockholders of Live Nation is sought,
Stockholder shall (i) appear at each such meeting if any is held, in person or
by proxy or otherwise cause all Coverned Live Nation Shares to be counted as
present thereat for purposes of calculating a quorum and (ii) vote (or cause to
be voted), or execute and deliver a written consent (or cause a written consent
to be executed and delivered) covering, all Covered Live Nation Shares (A) in
favor of approval of the issuance of shares of Live Nation Common Stock in the
Merger (the “Share Issuance”), (B) in favor of any adjournment or postponement
recommended by Live Nation with respect to any stockholder meeting seeking
approval of the Share Issuance, (C) against any Live Nation Acquisition Proposal
or any proposal relating to a Live Nation Acquisition Proposal, and (D) against
any merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by Live Nation.
For avoidance of doubt, Stockholder shall retain at all times the right to vote
such Covered Live Nation Shares in such Stockholder’s sole discretion and
without any other limitations on those matters other than those set forth in
this Section 2(b) that are at any time or from time to time presented for
consideration to Live Nation’s stockholders generally.

 

3



--------------------------------------------------------------------------------

3. No Disposition; Non-Solicitation.

(a) No Disposition. Stockholder hereby covenants and agrees that, except as
contemplated by this Agreement and the Merger Agreement, Stockholder shall not
(i) offer to Transfer, Transfer or consent to any Transfer of any or all of the
Covered Shares or any interest therein without the prior written consent of Live
Nation, (ii) grant any proxy, power of attorney or other authorization or
consent in or with respect to any or all of the Covered Shares (other than a
power of attorney solicited by, or a proxy granted to, the Company), or
(iii) take any other action that would make any representation or warranty of
Stockholder contained herein untrue or incorrect in any material respect or in
any way restrict, limit or interfere in any material respect with the
performance of Stockholder’s obligations hereunder, except, in each case, as
permitted hereunder; provided, that, notwithstanding the foregoing or anything
herein to the contrary, Stockholder shall be permitted to effect any Transfer or
take any action otherwise prohibited by this Section 3(a) if or to the extent
such Transfer or action does not constitute a material breach of the terms and
provisions of the Ticketmaster Spinco Agreement (other than any transfer or
disposition pursuant to Section 5(d)(i)(4)(i) of the Ticketmaster Spinco
Agreement); provided, however, that if the Ticketmaster Spinco Agreement
requires that a New Holder Assignment and Assumption Agreement or an Affiliate
Assignment and Assumption Agreement, as applicable, be entered into in
connection with any transfer or disposition of Covered Shares, then, as a
condition to any such transfer or disposition, the Stockholder shall require
that the transferee in such transfer or disposition agree to be bound by all of
Stockholder’s obligations under this Agreement as they relate to the
Ticketmaster Common Stock; provided, further, that no Hedging Transaction or
Stock Lending Transaction (as those terms are defined in the Ticketmaster Spinco
Agreement) shall be entered into which would prevent Liberty from voting a
number of shares equal to the number of Owned Shares in accordance with
Section 2 of this Agreement. Any attempted Transfer of Covered Shares or any
interest therein in violation of this Section 3(a) shall be null and void.

(b) Non-Solicitation. Stockholder hereby agrees that Stockholder shall not, and
shall cause its Affiliates, representatives and agents (including its investment
bankers, attorneys and accountants) (collectively, its “Representatives”) not
to, directly or indirectly, encourage, solicit, initiate or participate in any
way in any discussions or negotiations with, or provide any information to, or
afford any access to the properties, books or records of the Company or any
subsidiaries of the Company to, enter into any agreement with, or otherwise take
any other action to assist or facilitate, any person (other than Live Nation or
Merger Sub or any of their respective Representatives) relating to any
Ticketmaster Acquisition Proposal. For purposes of this Section 3(b),
Ticketmaster Acquisition Proposal does not include any transaction in shares of
Company Common Stock permitted by the Ticketmaster Spinco Agreement. Stockholder
shall immediately cease any existing activities, discussions or negotiations
conducted heretofore with respect to any Ticketmaster Acquisition Proposal.
Stockholder shall immediately communicate to Live Nation and the Company the
terms of any Ticketmaster Acquisition Proposal (or any discussion, negotiation
or inquiry with respect thereto) and the identity of the person making such
Ticketmaster Acquisition Proposal or

 

4



--------------------------------------------------------------------------------

inquiry which it may receive. Stockholder shall keep Live Nation and the Company
fully informed, on a current basis, of the status and terms of any such
Ticketmaster Acquisition Proposal or inquiry. In furtherance of the foregoing,
Stockholder agrees to comply with the restrictions set forth in Section 6 of the
Ticketmaster Spinco Agreement and hereby waives any right to make a Competing
Offer (as defined in the Ticketmaster Spinco Agreement) thereunder with respect
to the Merger or the transactions contemplated thereby. Any violation of the
foregoing restrictions by Stockholder or any of its Representatives shall be
deemed to be a material breach of this Agreement by Stockholder.

4. Additional Agreements.

(a) Certain Events. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of the
Company affecting the Covered Shares (other than pursuant to the Merger),
(i) the type and number of Covered Shares shall be adjusted appropriately and
(ii) this Agreement and the obligations hereunder shall automatically attach to
any additional Covered Shares or other securities or rights of the Company
issued to or acquired by Stockholder or any of its Affiliates.

(b) Waiver of Appraisal and Dissenters’ Rights and Actions. Stockholder hereby
(i) waives and agrees not to exercise any applicable rights of appraisal or
rights to dissent from the Merger that Stockholder may have and (ii) agrees not
to commence or participate in, and to take all actions necessary to opt out of
any class in any class action with respect to, any claim, derivative or
otherwise, against the Company, Merger Sub, Live Nation or any of their
respective successors relating to the negotiation, execution or delivery of this
Agreement or the Merger Agreement, including any claim (x) challenging the
validity of or seeking to enjoin the operation of, any provision of this
Agreement, other than claims or actions arising out of any breach of this
Agreement or the Stockholder Agreement by the Company or Live Nation, or
(y) alleging a breach of any fiduciary duty of the Board of Directors of the
Company in connection with the negotiation, execution and delivery of the Merger
Agreement.

(c) Communications. Stockholder hereby (i) consents to and authorizes the
publication and disclosure by the Company or Live Nation of Stockholder’s
identity and holding of Covered Shares, and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement, and any other
information that the Company or Live Nation reasonably determines to be
necessary in the Registration Statement on Form S-4 or Joint Proxy Statement (as
defined in the Merger Agreement) or in any press release issued in connection
with the Merger and (ii) agrees as promptly as practicable to notify the Company
and Live Nation of any required corrections with respect to any written
information supplied by it specifically for use in the Joint Proxy Statement.

(d) Additional Owned Shares. Other than in connection with any Hedging
Transaction or Stock Lending Transaction, Stockholder hereby agrees, while this
Agreement is in effect, to notify Live Nation promptly in writing of the number
and description of any Additional Owned Shares.

 

5



--------------------------------------------------------------------------------

5. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to Live Nation as of the date hereof as follows:

(a) Title. Stockholder is the record and beneficial owner of, and has the power
to vote, except as otherwise provided in the Ticketmaster Spinco Agreement, the
shares of Company Common Stock set forth on Schedule I (the “Disclosed Owned
Shares”). The Disclosed Owned Shares constitute all of the capital stock and any
other equity securities of the Company owned of record or beneficially by
Stockholder and its Affiliates on the date hereof and neither Stockholder nor
any of its Affiliates is the beneficial owner of, or has any right to acquire
(whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any combination of the
foregoing) any shares of the Company Common Stock or any other equity securities
of the Company or any securities convertible into or exchangeable or exercisable
for shares of Company Common Stock or such other equity securities, in each case
other than the Disclosed Owned Shares. Stockholder has voting power, power of
disposition with respect to the matters set forth in Sections 2, 3 and 4, in
each case with respect to all of the Disclosed Owned Shares with no limitations,
qualifications or restrictions on such rights which would prevent Stockholder’s
performance of its obligations thereunder, subject to applicable securities
laws, any Hedging Transaction or Stock Lending Transaction (existing or which
may be engaged in accordance with the Ticketmaster Spinco Agreement), the
Ticketmaster Spinco Agreement and the terms of this Agreement. Except as
permitted by this Agreement or the Ticketmaster Spinco Agreement, the Disclosed
Owned Shares and the certificates representing such shares, if any, are now held
by Stockholder, or by a nominee or custodian for the benefit of Stockholder,
free and clear of any and all liens, pledges, claims, options, proxies, voting
trusts or agreements, security interests, understandings or arrangements or any
other encumbrances whatsoever on title, transfer or exercise of any rights of a
Stockholder in respect of the Disclosed Owned Shares (other than as created by
this Agreement).

(b) Authority. Stockholder has all necessary limited liability company power and
authority to execute and deliver this Agreement, to perform all of its
obligations under this Agreement and to consummate the transactions contemplated
hereby, and no other limited liability company proceedings or actions on the
part of Stockholder are necessary to authorize the execution or delivery of this
Agreement, the performance of Stockholder’s obligations under this Agreement, or
the consummation of the transactions contemplated hereby.

(c) Due Execution and Delivery. This Agreement has been duly and validly
executed and delivered by Stockholder and, assuming due authorization, execution
and delivery hereof by Live Nation, constitutes a legal, valid and binding
agreement of Stockholder, enforceable against Stockholder in accordance with its
terms.

(d) No Conflict or Default. Subject to the Company’s consent under the
Ticketmaster Spinco Agreement to Stockholder entering into this Agreement and
performing its obligations hereunder, none of the execution and delivery of this
Agreement by Stockholder, the consummation by Stockholder of the transactions
contemplated hereby or compliance by Stockholder with any of the provisions
hereof will (i) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation,

 

6



--------------------------------------------------------------------------------

modification or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, permit, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind, including, without limitation, any voting agreement,
proxy arrangement, pledge agreement, stockholders agreement or voting trust, to
which Stockholder is a party or by which Stockholder or any of Stockholder’s
properties or assets may be bound, (ii) violate any judgment, order, writ,
injunction, decree or award of any court, administrative agency or other
Governmental Entity that is applicable to Stockholder or any of Stockholder’s
properties or assets, or (iii) constitute a violation by Stockholder of any law
or regulation of any jurisdiction, in each case, except for any conflict,
breach, default or violation described which would not adversely effect in any
material respect the ability of Stockholder to perform its obligations hereunder
or consummate the transactions contemplated hereby.

6. Representations and Warranties of Live Nation. Live Nation hereby represents
and warrants to Stockholder as of the date hereof as follows:

(a) Authority. Live Nation has all necessary corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder, and no
other corporate proceedings or actions on the part of Live Nation are necessary
to authorize the execution or delivery of this Agreement, to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

(b) Due Execution and Delivery. This Agreement has been duly and validly
executed and delivered by Live Nation and, assuming due authorization, execution
and delivery hereof by Stockholder, constitutes a legal, valid and binding
agreement of Live Nation, enforceable against Live Nation in accordance with its
terms.

(c) No Conflict or Default. None of the execution and delivery of this Agreement
by Live Nation, the consummation by Live Nation of the transactions contemplated
hereby or compliance by Live Nation with any of the provisions hereof will
(i) result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, modification or acceleration) under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, permit, contract, commitment, arrangement, understanding, agreement or
other instrument or obligation of any kind, including, without limitation, any
voting agreement, proxy arrangement, pledge agreement, stockholders agreement or
voting trust, to which Live Nation is a party or by which Live Nation or any of
Live Nation’s properties or assets may be bound, (ii) violate any judgment,
order, writ, injunction, decree or award of any court, administrative agency or
other Governmental Entity that is applicable to Live Nation or any of Live
Nation’s properties or assets, or (iii) constitute a violation by Live Nation of
any law or regulation of any jurisdiction, in each case, except for any
conflict, breach, default or violation described which would not adversely
effect in any material respect the ability of Live Nation to perform its
obligations hereunder or consummate the transactions contemplated hereby.

7. Termination. The term (the “Term”) of this Agreement shall commence on the
date hereof and shall terminate upon the earliest of (i) the Effective Time,
(ii) the termination of the Merger Agreement in accordance with its terms,
(iii) the date of the

 

7



--------------------------------------------------------------------------------

Ticketmaster Stockholders Meeting (as defined in the Merger Agreement), or if
such meeting is adjourned or postponed, the date of the final adjournment or
postponement thereof, if the Ticketmaster Stockholder Approval (as defined in
the Merger Agreement) is not obtained at such meeting, adjournment or
postponement, as applicable, and (iv) the date prior to the Effective Time that
(x) Live Nation materially breaches this Agreement, (y) Live Nation or the
Company materially breaches the Stockholder Agreement or (z) the Agreement and
Plan of Merger in effect on the date hereof is amended, modified, altered or
changed, or a party to the Merger Agreement waives any term, condition or
provision of the Agreement and Plan of Merger in effect on the date hereof, in
any case, other than any such action that constitutes a Permitted Amendment;
provided that (A) nothing herein shall relieve any party hereto from liability
for any breach of this Agreement prior to such termination and (B) Sections 7
and 9 shall survive any termination of this Agreement.

8. No Limitation. Notwithstanding anything to the contrary set forth herein,
nothing in this Agreement shall be construed to prohibit Stockholder or any of
its Affiliates, officers, directors, agents or representatives who is an officer
or member of the Board of Directors of the Company from taking any action solely
in his or her capacity as an officer or member of the Board of Directors of the
Company or from taking any action with respect to any Acquisition Proposal as an
officer or member of such Board of Directors.

9. Miscellaneous.

(a) Future Assurances. At the other party’s reasonable request and without
further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to implement the provisions of this Agreement.

(b) Waiver and Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties. Except as
otherwise provided in this Agreement, any agreement on the part of a party to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.

(c) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

(i) if to Live Nation, to:

Live Nation, Inc.

9348 Civic Center Drive

Beverly Hills, CA 90210

Phone: (310) 867-7000

Facsimile: (310) 867-7158

Attention: General Counsel

 

8



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Phone: (213) 485-1234

Facsimile: (213) 891-8763

   Attention:    Charles M. Nathan    James P. Beaubien

(ii) if to Stockholder, at the address provided on Schedule I.

(d) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties hereto shall
negotiate in good faith to attempt to place the parties in the same position as
they would have been in had such provision not been held to be invalid, void or
unenforceable.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties.

(f) Entire Agreement; No Third-Party Beneficiaries. This Agreement (together
with Schedule I) (i) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the matters set forth herein and (ii) except as provided in the
following sentence, is not intended to confer upon any Person other than the
parties hereto any rights or remedies. The Company is a third-party beneficiary
of the covenants and representations set forth in this Agreement.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS OF
THE STATE OF DELAWARE

(h) Assignment. Except as otherwise provided herein, neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
parties without the prior written consent of the other parties. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

9



--------------------------------------------------------------------------------

(i) Specific Enforcement and Forum Selection. The parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor. It is accordingly agreed that, prior to the
termination of this Agreement pursuant to Section 8, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the performance of terms and provisions of this
Agreement in any court referred to in clause (i) below, without proof of actual
damages (and each party hereby waives any requirement for the securing or
posting of any bond in connection with such remedy), this being in addition to
any other remedy to which they are entitled at law or in equity. The parties
further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach. In addition, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the Court of Chancery of the State of
Delaware in Wilmington, Delaware or, if exclusive jurisdiction of such matter is
vested in the Federal courts, any Federal court located in the State of
Delaware, in the event any dispute arises out of this Agreement; (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (iii) agrees that it will not
bring any action relating to this Agreement in any court other than those
specified in clause (i) of this Section 10(i), and (iv) to the fullest extent
permitted by applicable law, agrees not to assert that (x) any suit, action or
proceeding brought in any court specified in clause (i) of this Section 10(i)
pursuant to this Section 10(i) is brought in an inconvenient forum, (y) the
venue of such suit, action or proceeding is improper and (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Any party
hereto may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 10(b). Nothing in this Section 10(i), however,
shall affect the right of any party to serve legal process in any other manner
permitted by law.

(j) Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or other proceeding arising out of this Agreement. Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any action, suit or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waiver
and certifications in this Section 10(j).

(k) Expenses. Except as otherwise provided herein, each party hereto shall pay
such party’s own expenses incurred in connection with this Agreement.

(l) No Ownership Interest. Nothing contained in this Agreement shall be deemed,
upon execution, to vest in the Company or Live Nation any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
All

 

10



--------------------------------------------------------------------------------

rights, ownership and economic benefits of and relating to the Covered Shares
shall remain vested in and belong to Stockholder, and none of the Company or
Live Nation shall have any authority to manage, direct, superintend, restrict,
regulate, govern or administer any of the policies or operations of the Company
or Live Nation, as applicable, or exercise any power or authority to direct
Stockholder in the voting of any of the Covered Shares, except as otherwise
provided herein.

*     *     *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Live Nation and Stockholder have each duly executed this
Agreement as of the date first written above.

 

LIVE NATION, INC. By:  

/s/ Michael Rapino

Name:   Michael Rapino Title:   President and Chief Executive Officer LIBERTY
USA HOLDINGS, LLC

By: Liberty Programming Company LLC, its sole

member and manager

By: LMC Capital LLC, its sole member and

manager

By:  

/s/ Mark D. Carleton

Name:   Mark D. Carleton Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder Name

  

Address

  

Shares Owned

Liberty USA Holdings, LLC    12300 Liberty Blvd. Englewood CO, 80112   
16,643,957